     Case 2:19-cv-09436-CJC-E Document 306 Filed 04/15/20 Page 1 of 2 Page ID #:4311




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               )     Case No.: CV 19-09436-CJC(Ex)
                                                 )
12
      JAMES LAUKAT and MISUN                     )
                                                 )
13    LAUKAT,                                    )
                                                 )
14                                               )     JUDGMENT IN FAVOR OF
                  Plaintiffs,                    )     DEFENDANT JAGUAR LAND
15                                               )     ROVER AUTOMOTIVE PLC
            v.                                   )
16                                               )
                                                 )
17    ABB, INC., et al.,                         )
                                                 )
18                                               )
                  Defendants.                    )
19                                               )
                                                 )
20                                               )
                                                 )
21

22
            Plaintiffs James Laukat and Misun Laukat bring this action for personal injury and
23
      loss of consortium against more than fifty corporate defendants doing business in
24
      California. In its concurrently issued order, the Court granted Defendant Jaguar Land
25
      Rover Automotive PLC’s motion for summary judgment.
26

27
      //
28


                                                 -1-
     Case 2:19-cv-09436-CJC-E Document 306 Filed 04/15/20 Page 2 of 2 Page ID #:4312




 1          Accordingly, the Court hereby ORDERS that:
 2

 3             1. Plaintiffs shall take nothing on their complaint against Defendant Jaguar
 4                Land Rover Automotive PLC.
 5             2. Judgment is hereby entered in favor of Defendant Jaguar Land Rover
 6                Automotive PLC and against Plaintiffs.
 7

 8

 9          DATED:      April 15, 2020
10                                              __________________________________
11                                                     CORMAC J. CARNEY
12                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -2-
